     Case 3:21-cv-00154-MMD-WGC Document 31 Filed 07/30/21 Page 1 of 2




      WRIGHT, FINLAY & ZAK, LLP
 1
      Darren T. Brenner, Esq.
 2    Nevada Bar No. 8386
      Christina V. Miller, Esq.
 3    Nevada Bar No. 12448
      Lindsay D. Robbins, Esq.
 4
      Nevada Bar No. 13474
 5    7785 W. Sahara Ave., Suite 200
      Las Vegas, NV 89117
 6    (702) 637-2345; Fax: (702) 946-1345
 7    cmiller@wrightlegal.net
      Attorneys for Plaintiff, Community Loan Servicing, LLC fka Bayview Loan Servicing, LLC
 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
       COMMUNITY LOAN SERVICING, LLC                      Case No.: 3:21-cv-00154-MMD-WGC
11     FKA BAYVIEW LOAN SERVICING, LLC,
12                          Plaintiff,                    STIPULATION AND ORDER TO
13            vs.                                         EXTEND TIME PERIOD TO RESPOND
                                                          TO MOTIONS FOR ATTORNEYS’
14     FIDELITY NATIONAL TITLE GROUP,                     FEES AND COSTS OF DEFENDANTS
       INC.; CHICAGO TITLE INSURANCE                      [ECF Nos. 28-29]
15     COMPANY; DOES I through X; and ROES
       XI through XX,                                     [First Request]
16
17                          Defendants.

18
             Plaintiff, Community Loan Servicing, LLC fka Bayview Loan Servicing, LLC
19
      (“Plaintiff”), Specially-Appearing Defendant Fidelity National Title Group, Inc. (“Fidelity”), and
20
      Defendant Chicago Title Insurance Company (“Chicago”), (collectively “Defendants”), by and
21
      through their counsel of record, hereby stipulate and agree as follows:
22
         1. On July 23, 2021, Defendant (Fidelity) filed a motion for fees (ECF No. 28) and a
23
             memorandum of costs (ECF No. 29);
24
         2. Plaintiff’s response to both is presently due on August 6, 2021;
25
         3. Plaintiff’s counsel is presently unavailable to respond. Of the three attorneys assigned to
26
             the matter, one is on maternity leave, one is on family leave, and the other is about to leave
27
             for a family vacation. Given the circumstances, the parties stipulate and agree that
28
             Plaintiff shall have an additional 30 days to respond to ECF Nos. 28 and 29;



                                                  Page 1 of 2
     Case 3:21-cv-00154-MMD-WGC Document 31 Filed 07/30/21 Page 2 of 2




 1       4. This extension is requested to allow counsel for Plaintiff additional time to finalize and
 2          respond to the points and authorities cited to in Defendants’ Motions.
 3       5. Counsel for Defendants does not oppose the requested extension;
 4       6. This is the first request for an extension which is made in good faith and not for purposes
 5          of delay.
 6          IT IS SO STIPULATED.
 7      DATED this 30th day of July, 2021.               DATED this 30th day of July, 2021.
 8      WRIGHT, FINLAY & ZAK, LLP                        SINCLAIR BRAUN LLP
 9
        /s/ Darren T. Brenner                            /s/ Kevin S. Sinclair
10      Darren T. Brenner, Esq.                          Kevin S. Sinclair, Esq.
        Nevada Bar No. 8386                              Nevada Bar No. 12277
11      7785 W. Sahara Ave., Suite 200                   16501 Ventura Boulevard, Suite 400
12      Las Vegas, NV 89117                              Encino, California 91436
        Attorneys for Plaintiff, Community Loan          Attorney for Defendants, Fidelity National
13      Servicing, LLC fka Bayview Loan Servicing,       Title Group, Inc. and Chicago Title
        LLC                                              Insurance Company
14
15
16    IT IS SO ORDERED.
17          Dated this 30
                       ___           July
                          th day of ___________, 2021.
18
                                                  ________________________________________
19                                                UNITED STATES DISTRICT COURT JUDGE
20
21
22
23
24
25
26
27
28




                                                Page 2 of 2
